DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 182 in at least Paragraph 0083 line 19.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: X+ΔXD in Figure 8D. Examiner notes that paragraph 0099 recites X+ ΔXC instead of X+ΔXD in reference to figure 8D.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “332” has been used to designate both an aperture of the casing (Paragraph 00106 lines 1 and 3, Figure 10) and a laterally extending casing axis (Paragraph 00106 line 7, Figures 10 and 11).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  Line 4 should read “a sprocket wheel” or “the sprocket wheel assembly” for the purpose of consistency.  
Claim 2 is objected to because of the following informalities:  Line 3 should read “the sprocket wheel assembly” for the purpose of consistent terminology with claim 1.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 14-18 are rejected under 35 U.S.C. 103 as being anticipated by Marchildon (US 8851581 B2) in view of Mitchell (US 1725817).
In regards to claim 1: Marchildon teaches a track system for a vehicle having at least three axles (Column 2 lines 24-27), the track system comprising: 
a frame (210); 
a sprocket wheel assembly (220) being operatively connectable to a first axle of the at least three axles (Column 3 lines 56-61), the sprocket wheel being rotationally connectable to the frame (See Figure 2); 
an idler wheel assembly (221) being rotationally connectable to the frame; 
a plurality of support wheel assemblies (222) being rotationally connectable to the frame; 
a pivoting assembly (230) having: 
a casing (260 Column 4 lines 27-30, Examiner notes that the reference refers to numeral 260 as both a rolling mechanism contained within pivotable member 230 and the endless track. The rolling mechanism is cited as the casing for the purposes of this rejection) operatively connectable to a second axle of the at least three axles, 
at least one pivotable member having a first portion (231) being pivotally connected to the casing, and a second portion (232) being pivotally connected to the frame, and the at least one pivotable member being further pivotable between a third position and a fourth position about a laterally extending pivot axis causing the first portion to be displaced longitudinally relative to the second portion in response to the at least one pivotable member pivoting between the third position and the fourth position (See Figure 5); and
an endless track (260) wrapped around the sprocket wheel assembly, the idler wheel assembly and the plurality of support wheel assemblies.

Marchildon fails to teach the at least one pivotable member being pivotable between a first position and a second position about a longitudinally extending pivot axis causing the first portion to be displaced laterally relative to the second portion in response to the at least one pivotable member pivoting between the first position and the second position. 

However, Mitchell teaches a track assembly with a pivotable member (12, 14, and 15) pivotable between a first position and a second position (See Figure 4) about a longitudinally extending pivot axis causing a first portion (15) to be displaced laterally relative to a second portion (14) (See Figure 4 with front portion displaced laterally relative to back portion about a longitudinal axis of the track frame) to allow for increased movement of the track system relative to the vehicle frame (Column 1 lines 34-37) and to accommodate lateral tilting of the treads occasioned by unevenness in the ground (Column 1 lines 25-27) thereby allowing the track to maintain maximum traction (Column 1 lines 42-43).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the track assembly of Marchildon to allow for lateral movement as in Mitchell thereby accommodating lateral tilting of the treads occasioned by unevenness in the ground and allowing the track to maintain maximum traction. 
In regards to claim 2: The track system of claim 1 is taught by Marchildon in view of Mitchell. The combination further teaches a first hub mount (See annotated Figure 2 of Marchildon) operatively connectable to the first axle of the at least three axles and to the driving sprocket assembly; and
a second hub mount (See annotated Figure 2 of Marchildon) operatively connectable to the second axle of the at least three axles, the second hub mount being rotationally connectable to the casing.
 
    PNG
    media_image1.png
    574
    782
    media_image1.png
    Greyscale


In regards to claims 3 and 18: The track systems of claims 1 and 17 respectively are taught by Marchildon in view of Mitchell. The combination further teaches wherein the first portion of the at least one pivotable member is displaceable laterally outwardly relative to the second portion in response to the at least one pivotable member pivoting from the first position to the second position (See Figure 4 of Mitchell).
 In regards to claim 4: The track system of claim 1 is taught by Marchildon in view of Mitchell. The combination further teaches wherein the first portion of the at least one pivotable member is displaceable laterally inwardly relative to the second portion in response to the at least one pivotable member pivoting from the second position to the first position (See Figure 4 of Mitchell, Column 3 lines 28-30 indicating that the first and second portions can pivot around axle 13 in both directions both laterally inward and outward).
In regards to claim 5: The track system of claim 1 is taught by Marchildon in view of Mitchell. The combination further teaches wherein a longitudinal center plane of the track system remains parallel with a longitudinal center plane of the vehicle in response to the pivotable member pivoting from the first position to the second position (See Figures 2 and 4 of Mitchell where the longitudinal center plane of the track system is not changed as the pivotable member pivots from the first position to the second position).
In regards to claim 6: The track system of claim 5 is taught by Marchildon in view of Mitchell. The combination further teaches wherein in response to the first axle moving vertically, the track system moves laterally (Column 4 lines 55-63 of Marchildon).
In regards to claim 7: The track system of claim 1 is taught by Marchildon in view of Mitchell. The combination further teaches wherein the at least one pivotable member includes two pivotable members (See Figure 1 of Mitchell with 3 pivotable members).
In regards to claim 14: The track system of claim 1 is taught by Marchildon in view of Mitchell. The combination further teaches a vehicle comprising: at least three axles (Column 4 lines 24-27); at least three suspension assemblies (Column 1 lines 55-61), wherein:
a first axle of the at least three axles is operatively connected to a first suspension assembly of the at least three suspension assemblies; and
a second axle of the at least three axles is operatively connected to a second suspension assembly of the at least three suspension assemblies (Column 1 lines 24-32, the suspensions are shown but not labeled in Figure 1 of Marchildon, examiner notes that Figure 1 is labeled as prior art. However, the track system taught by Marchildon replaces the wheel assemblies while the suspensions remain in place).
In regards to claim 15: The vehicle of claim 14 is taught by Marchildon in view of Mitchell. The combination further teaches wherein the first suspension assembly is operatively connected to the first axle independently of the second suspension assembly (See Figure 1 and Column 1 lines 24-32), and the second suspension assembly is operatively connected to the second axle independently of the first suspension assembly.
In regards to claim 16: The vehicle of claim 14 is taught by Marchildon in view of Mitchell. The combination further teaches wherein the first axle is an intermediate axle, and the second axle is a rear axle of the vehicle (Column 1 lines 55-61 of Marchildon).
In regards to claim 17: Marchildon teaches a pivoting assembly (230) adapted for connection between a frame (210) of a track system (200) and an axle of a vehicle , the pivoting assembly comprising: 
a casing (260 Column 4 lines 27-30, Examiner notes that the reference refers to numeral 260 as both a rolling mechanism contained within pivotable member 230 and the endless track. The rolling mechanism is cited as the casing for the purposes of this rejection) operatively connectable to the axle of the vehicle, and 
at least one pivotable member having a first portion (231) being pivotally connected to the casing, and a second portion (232) being pivotally connected to the frame of the track system, and the at least one pivotable member being further pivotable between a third position and a fourth position about a laterally extending pivot axis causing the first portion to be displaced longitudinally relative to the second portion in response to the at least one pivotable member pivoting between the third position and the fourth position (See Figure 5). 

Marchildon fails to teach the at least one pivotable member being pivotable between a first position and a second position about a longitudinally extending pivot axis causing the first portion to be displaced laterally relative to the second portion in response to the at least one pivotable member pivoting between the first position and the second position. 

However, Mitchell teaches a track assembly with a pivotable member (12, 14, and 15) pivotable between a first position and a second position (See Figure 4) about a longitudinally extending pivot axis causing a first portion (15) to be displaced laterally relative to a second portion (14) (See Figure 4 with front portion displaced laterally relative to back portion about a longitudinal axis of the track frame) to allow for increased movement of the track system relative to the vehicle frame (Column 1 lines 34-37) and to accommodate lateral tilting of the treads occasioned by unevenness in the ground (Column 1 lines 25-27) thereby allowing the track to maintain maximum traction (Column 1 lines 42-43).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the track assembly of Marchildon to allow for lateral movement as in Mitchell thereby accommodating lateral tilting of the treads occasioned by unevenness in the ground and allowing the track to maintain maximum traction. 

Claims 13, 19, and 20 are rejected under 35 U.S.C. 103 as being anticipated by Marchildon (US 8851581 B2) in view of Mitchell (US 1725817) and further in view of Brazier (US 2008/0196947 A1).
In regards to claim 13: The track system of claim 1 is taught by Marchildon in view of Mitchell. The combination does not teach wherein the second portion of the at least one pivotable member is connected to the frame by a resilient assembly, the resilient assembly being deformable such that the at least one pivotable member is pivotable relative to the frame. 

However, Brazier teaches a resilient assembly (41) around a pivotable member (146,148) that is deformable such that the at least one pivotable member is pivotable relative to the frame (Paragraph 0066) to allow for pivoting of the member while also biasing the members towards equilibrium (Paragraph 0049). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pivotable member of the combination of Marchildon in view of Mitchell to be mounted with a resilient assembly as in Brazier to allow for pivoting of the member while also biasing the members towards equilibrium thereby preventing over rotation and increasing the stability of the track system.  
In regards to claim 19: Marchildon teaches a pivoting assembly (230) adapted for connection between a frame (210) of a track system (200) and an axle of a vehicle , the pivoting assembly comprising: 
a casing (260 Column 4 lines 27-30, Examiner notes that the reference refers to numeral 260 as both a rolling mechanism contained within pivotable member 230 and the endless track. The rolling mechanism is cited as the casing for the purposes of this rejection) operatively connectable to the axle of the vehicle, and 
at least one pivotable member having a first portion (231) and a second portion (232), the first portion being pivotally connected to the casing, the second portion being pivotally connected to the frame of the track system, 
and the at least one pivotable member being further pivotable between a third position and a fourth position about a laterally extending pivot axis causing the first portion to be displaced longitudinally relative to the second portion in response to the at least one pivotable member pivoting between the third position and the fourth position (See Figure 5). 

Marchildon fails to teach a resilient assembly connectable to the second portion of the at least one pivotable member, and the second portion of the at least one pivotable member being connectable to the frame through the resilient assembly; and the at least one pivotable member being pivotable between a first position and a second position about a longitudinally extending pivot axis causing the first portion to be displaced laterally relative to the second portion in response to the at least one pivotable member pivoting between the first position and the second position. 

However, Mitchell teaches a track assembly with a pivotable member (12, 14, and 15) pivotable between a first position and a second position (See Figure 4) about a longitudinally extending pivot axis causing a first portion (15) to be displaced laterally relative to a second portion (14) (See Figure 4 with front portion displaced laterally relative to back portion about a longitudinal axis of the track frame) to allow for increased movement of the track system relative to the vehicle frame (Column 1 lines 34-37) and to accommodate lateral tilting of the treads occasioned by unevenness in the ground (Column 1 lines 25-27) thereby allowing the track to maintain maximum traction (Column 1 lines 42-43).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the track assembly of Marchildon to allow for lateral movement as in Mitchell thereby accommodating lateral tilting of the treads occasioned by unevenness in the ground and allowing the track to maintain maximum traction. 
	
Mitchell does not teach a resilient assembly connectable to the second portion of the at least one pivotable member, and the second portion of the at least one pivotable member being connectable to the frame through the resilient assembly;

However, Brazier teaches a resilient assembly (41) around a pivotable member (146,148) that is deformable such that the at least one pivotable member is pivotable relative to the frame (Paragraph 0066) to allow for pivoting of the member while also biasing the members towards equilibrium (Paragraph 0049). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pivotable member of the combination of Marchildon in view of Mitchell to be mounted with a resilient assembly as in Brazier to allow for pivoting of the member while also biasing the members towards equilibrium thereby preventing over rotation and increasing the stability of the track system.  
In regards to claim 20: The pivoting assembly of claim 19 is taught by Marchildon in view of Mitchell and further in view of Brazier. The combination further teaches wherein the first portion of the at least one pivotable member is displaceable laterally outwardly relative to the second portion in response to the at least one pivotable member pivoting from the first position to the second position (See Figure 4 of Mitchell).
Allowable Subject Matter
Claims 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 8: The claim recites wherein the at least one pivotable member includes four pivotable members. The prior art fails to teach this limitation. Additionally, there is no motivation nor would it have been obvious to one of ordinary skill in the art to modify the pivotable member of claim 1 to have 4 pivotable members. Claim 9 is found to contain allowable subject matter due to its dependence from claim 8. 
In regards to claim 10: The claim recites wherein the casing axis defines a laterally extending casing axis, the casing axis remaining parallel to the laterally extending pivot axis in response to the at least one pivotable member pivoting from the first position to the second position. The prior art fails to teach this limitation in the claims. The casing of Marchildon pivots and its axis is no longer parallel to the laterally extending pivot axis. Additionally, the modification of the track system with Mitchell to allow for pivoting along the longitudinal axis does not rectify the deficiency in Marchildon wherein the casing pivots laterally with the pivotable member. Furthermore, it would not be obvious nor would there be motivation to fix the casing of Marchildon in this way. Additional art was not found to teach this limitation. Claims 11 and 12 are found to contain allowable subject matter due to their dependence from claim 10. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zona (WO 2018/172953), Kegresse (US 2105042), Johnston (US 2092607), Fergusson (US 2041599), Kegresse (US 1802656), Gregory (US 1404520), and Herrington (US 2107072) teach track systems on a vehicle with more than two axles.  Einola (US 2017/0057571 A1 teaches track systems connecting to two axles of a vehicle and replacing wheels.  Vick (WO 2014/022044 A1) and Strait (US 1178552) teach a pivotable assembly for a track system. Brazier (US 2007/0181351 A1) teaches a swivel mounted track frame. Satzler (WO 8502825 A1) teaches a resiliently mounted track system attaching to two axles of a vehicle. Herold (US 2487134) teaches a resiliently mounted pivotable track system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL R HYMEL whose telephone number is (571)272-0389. The examiner can normally be reached Generally M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.R.H./Examiner, Art Unit 3611                            


/JACOB D KNUTSON/Primary Examiner, Art Unit 3611